Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25, 28-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Biteau (US Patent Application 2012/0013979 A1, published 19 Jan. 2012, hereinafter Biteau) in view of Matano et al. (US Patent Application 2007/0196646 A1, published 23 Aug. 2007, hereinafter Matano) and further in view of Okamoto et al. (US Patent Application 2013/0005911 A1, published 03 Jan. 2013, hereinafter Okamoto) and further in view of Mizutani et al. (WO 2014/091863, published 19 Jun. 2014, hereinafter Mizutani [Note: Text references to Mizutani are based on the corresponding US Patent Application 2015/0346408 A1, published 03 Dec. 2015]).
Regarding claims 16-25, Biteau teaches a laminated optical element comprising lens 10 including unifocal, bifocal, etc. lens laminated to functional film 1 by pressure sensitive adhesive 20 (Abstract and paragraphs 0023, 0048-0049, and 0056-0057 and Figure 4d).  

Matano teaches a pressure sensitive adhesive for sticking together a wave-shielding film (base element) and an optically functional film (Abstract).  Matano teaches that his pressure sensitive adhesive comprises an acrylic copolymer (paragraph 0015), a tackifier (paragraph 0039), and a silane coupling agent (paragraph 0039).  Matano teaches an adhesive film thickness of 25 [Symbol font/0x6D]m (paragraph 0064).  Matano teaches that his films have storage moduli of between 0.77x105 and 1.56x105 Pa at 70⁰C (Table 1) and have a dry adhesive strength of 19.5 to 41.7 N/25 mm (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensitive adhesive layer as taught by Matano as the pressure sensitive adhesive layer of Biteau in order to attach the functional film to the lens.  Matano teaches that his pressure sensitive adhesive has a high adhesive strength and is durable at elevated temperatures and a high humidity (paragraphs 0009 and 0020).
Biteau in view of Matano does not disclose the inclusion of an acrylate polymer with tricyclic monomers, the type or amount of silane coupling agent, the storage modulus at 85⁰C, nor the wet peel force strength of the pressure sensitive adhesive.
Okamoto teaches pressure sensitive adhesive with the inclusion of a (meth)acrylic polymer with monomers with tricyclic or higher alicyclic structure having a molecular weight of 1,000 to 30,000 daltons (Abstract).  Okamoto teaches that this (meth)acrylic polymer is 2 to 70 parts by weight based on 100 parts by weight of the acrylic polymer (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (meth)acrylic polymer with tricyclic or higher 
Mizutani teaches pressure sensitive adhesive with the inclusion of [Symbol font/0x67]-glycidoxypropyltrimethoxysilane as a silane coupling agent, and the coupling agent is present in the amount of 0.01 to 5 parts by weight based on 100 parts by weight of the acryl-based base polymer (paragraph 0079).
Applicant classifies an epoxy-group-containing silane coupling agent as an alkoxysilyl containing monomer (Specification, page 10, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silane compound of the type and amounts taught by Mizutani in the pressure sensitive adhesive for optical lenses of Biteau in view of Matano and further in view of Okamoto.  Mizutani teaches that a silane coupling agent is added for the purpose of adjusting the adhesive strength of the pressure sensitive adhesive (paragraph 0079).
Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani does not disclose the storage modulus at 85⁰C and a wet peel force strength of the pressure sensitive adhesive.
However, given that the pressure sensitive adhesive of Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani has the same acrylic polymer, the same (meth)acrylic polymer, its molecular weight, and its amount, the same silane coupling 
Regarding claim 28, Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Biteau teaches that the lens in his layered structure is comprised of thiourethane [(thio) urethane] polymers or copolymers and/or episulfide polymers or copolymers (paragraph 0047).
Regarding claim 29, Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Biteau teaches that his layered structure comprises a polarizing film (a functional film) (paragraphs 0038-0039).
Regarding claim 30, Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Biteau teaches that his layered structure comprises at least one protecting (support) film on one side of the polarizing film (paragraphs 0038-0039).
Regarding claims 31 and 32, Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Biteau teaches that the protective film is derived from cellulose triacetate (TAC) and has a thickness of 150 [Symbol font/0x6D]m (paragraph 0039).
Regarding claims 36 and 37, Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, Biteau teaches that the lens .

Claims 16-25, 28-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Biteau (US Patent Application 2012/0013979 A1, published 19 Jan. 2012, hereinafter Biteau) in view of Mizutani et al. (WO 2014/091863, published 19 Jun. 2014, hereinafter Mizutani [Note: Text references to Mizutani are based on the corresponding US Patent Application 2015/0346408 A1, published 03 Dec. 2015]) and further in view of Okamoto et al. (US Patent Application 2013/0005911 A1, published 03 Jan. 2013, hereinafter Okamoto).
Regarding claims 16-25, Biteau teaches the laminated optical element comprising lens 10 including unifocal, bifocal, etc. lens laminated to functional film 1 by pressure sensitive adhesive 20 (Abstract and paragraphs 0023, 0048-0049, and 0056-0057 and Figure 4d).  
Biteau does not disclose the properties or the pressure sensitive adhesive as claimed.
Mizutani teaches a pressure sensitive adhesive for bonding optical components (Abstract and paragraphs 0028 and 0036).  Mizutani teaches his pressure sensitive adhesive comprises an acryl-based polymer (paragraph 0065), a tackifier (paragraph 0080), and a silane 
Applicant classifies an epoxy-group-containing silane coupling agent as an alkoxysilyl containing monomer (Specification, page 10, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensitive adhesive layer as taught by Mizutani as the pressure sensitive adhesive layer of Biteau in order to attach the functional film to the eyeglass lens.  Mizutani teaches that his pressure sensitive adhesive provides excellent durability, excellent transparency, moderate wettability, cohesive strength, adhesiveness, and weather and heat resistance (paragraphs 0041 and 0042).
Biteau in view of Mizutani does not disclose the inclusion of an acrylate polymer with tricyclic monomers, the storage modulus at 85⁰C, nor the dry and wet peel force strengths of the pressure sensitive adhesive.
Okamoto teaches pressure sensitive adhesive with the inclusion of a (meth)acrylic polymer with monomers with tricyclic or higher alicyclic structure having a molecular weight of 1,000 to 30,000 (Abstract).  Okamoto teaches that this (meth)acrylic polymer is 2 to 70 parts by weight based on 100 parts by weight of the acrylic polymer (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (meth)acrylic polymer with tricyclic or higher monomers as taught by Okamoto in the pressure sensitive adhesive for optical lenses as taught 
Biteau in view of Mizutani and further in view of Okamoto does not disclose the storage modulus at 85⁰C and the dry and wet peel force strengths of the pressure sensitive adhesive.
However, given that the pressure sensitive adhesive for optical lenses of Biteau in view of Mizutani and further in view of Okamoto has the same acrylic polymer, the same (meth)acrylic polymer, its molecular weight, and its amount, and the same silane coupling agent and its amount as the claimed pressure sensitive adhesive, the pressure sensitive adhesive for optical lenses of Biteau in view of Mizutani and further in view of Okamoto would inherently have the same storage modulus and dry and wet peel force strengths and the same difference between dry and wet peel force strength as the claimed invention.
Regarding claim 28, Biteau in view of Mizutani and further in view of Okamoto teaches the elements of claim 16, and Biteau teaches that the lens in his layered structure is comprised of thiourethane [(thio) urethane] polymers or copolymers and/or episulfide polymers or copolymers (paragraph 0047).
Regarding claim 29, Biteau in view of Mizutani and further in view of Okamoto teaches the elements of claim 16, and Biteau teaches that his layered structure comprises a polarizing film (a functional film) (paragraphs 0038-0039).
Regarding claim 30, Biteau in view of Mizutani and further in view of Okamoto teaches the elements of claim 16, and Biteau teaches that his layered structure comprises at least one protecting (support) film on one side of the polarizing film (paragraphs 0038-0039).

Regarding claims 36 and 37, Biteau in view of Mizutani and further in view of Okamoto teaches the elements of claim 16, Biteau teaches that the lens in his layered structure is comprised of thiourethane [(thio) urethane] polymers or copolymers and/or episulfide polymers or copolymers (paragraphs 0038-0039 and 0047).  Biteau teaches that his layered structure comprises a polarizing film (paragraphs 0038-0039) and at least one protecting (support) film on one side of the polarizing film, and the protecting (support) film is derived from cellulose triacetate (TAC) and has a thickness of 150 [Symbol font/0x6D]m (paragraph 0037-0039).  As presented above, the layered structure taught by Biteau in view of Mizutani and further in view of Okamoto has an adhesive layer that would inherently have the same difference between dry and wet peel force strength as the claimed invention.

Claims 16-25, 28-32, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Begon et al. (US Patent Application 2007/0195422 A1, published 23 Aug. 2007, hereinafter Begon) in view of Okamoto et al. (US Patent Application 2013/005911 A1, published 03 Jan. 2013, hereinafter Okamoto) and further in view of Mizutani et al. (WO 2014/091863, published 19 Jun. 2014, hereinafter Mizutani [Note: Text references to Mizutani are based on the corresponding US Patent Application 2015/0346408 A1, published 03 Dec. 2015]).
Regarding claims 16-18 and 21-25, Begon teaches a polarizing optical element comprising a transparent optical base element, a polarizing film, and a pressure sensitive 3 to 107 Pa (paragraph 0020).  
Begon does not disclose the inclusion of an acrylate polymer with tricyclic monomers, the type or amount of silane coupling agent, the storage modulus of the pressure sensitive adhesive at 85⁰C, nor the dry and wet peel force strength of the pressure sensitive adhesive.
Okamoto teaches the inclusion of a (meth)acrylic polymer with monomers with tricyclic or higher alicyclic structure having a molecular weight of 1,000 to 30,000 (Abstract).  Okamoto teaches that this (meth)acrylic polymer is 2 to 70 parts by weight based on 100 parts by weight of the acrylic polymer (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (meth)acrylic polymer with tricyclic or higher monomers as taught by Okamoto in the pressure sensitive adhesive of Begon.  Okamoto teaches that the inclusion of the (meth)acrylic polymer with tricyclic or higher monomers improves the adhesiveness of the pressure sensitive adhesive (paragraph 0044) and this polymer functions as a tackifying resin (paragraph 0042).
Mizutani teaches the inclusion of [Symbol font/0x67]-glycidoxypropyltrimethoxysilane as a silane coupling agent, and the coupling agent is present in the amount of 0.01 to 5 parts by weight based on 100 parts by weight of the acryl-based base polymer (paragraph 0079).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silane compound of the type and amounts taught by Mizutani in the pressure sensitive adhesive of Begon in view of Okamoto.  Mizutani teaches that a silane coupling agent is added for the purpose of adjusting the adhesive strength of the pressure sensitive adhesive (paragraph 0079).
Begon in view of Okamoto and further in view of Mizutani does not disclose the storage modulus at 85⁰C nor the dry and wet peel force strengths of the pressure sensitive adhesive.
However, given that the pressure sensitive adhesive of Begon in view of Okamoto and further in view of Mizutani has the same acrylic polymer, the same (meth)acrylic polymer, its molecular weight, and its amount, and the same silane coupling agent and its amount as the claimed pressure sensitive adhesive, the pressure sensitive adhesive of Begon in view of Okamoto and further in view of Mizutani would inherently have the same storage modulus at 85⁰C, the same dry and wet peel force strengths, and the same difference between dry and wet peel force strengths as the claimed invention.
Regarding claims 19-20, Begon in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Begon teaches the thickness of his polyacrylate pressure sensitive adhesive is 20 microns (paragraph 0100)
Regarding claim 28, Begon in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Begon teaches that the lens is a polythiourethane-based ophthalmic lens (paragraph 0093).

Regarding claims 36 and 37, Begon in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Begon teaches that the lens is a polythiourethane-based ophthalmic lens (paragraph 0093) and the inclusion of a 3-layer polarizing film, composed of a polyvinyl alcohol (PVA) film between two cellulose triacetate (TAC) protective (support) films (paragraph 0059).  As presented above, the layered structure taught by Begon in view of Okamoto and further in view of Mizutani has an adhesive layer that would inherently have the same difference between dry and wet peel force strength as the claimed invention.

Response to Arguments
Applicant's arguments filed 10 Jan. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 17, 31-33, and 37.
Applicant argues that they have surprisingly discovered that with the claimed storage modulus range provide the best compromise between cohesive strength and deformability.
However, it is the examiner’s position that the prior art does meet the claimed properties including the storage modulus.  Specifically, given that the pressure sensitive adhesive of Biteau in view of Matano and further in view of Okamoto and further in view of 
Further, the data is not persuasive given that it is not clear that the data is commensurate in scope with the scope of the present claims or that there is proper side-by-side comparison between the inventive (D, E, F, G) examples and the comparative (A, B, C) examples. Specifically, the data utilizes pressure sensitive adhesives of unknown breadth of composition, while the present claims broadly recite any pressure sensitive adhesive of any composition.
Applicant argues that the increased cohesive force from the inclusion of tricyclic or higher monomers would result in adhesives with higher storage modulus values.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966).  
Further, the fact remains as set forth above, given that each set of prior art of record discloses pressure sensitive adhesive as claimed, each adhesive would inherently have the same 
Applicant argues that Mizutani does not teach or suggest the effect of a silane coupling agent on edging yields.
However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant argues that the adhesive compositions represented by claims 21-25 unexpectedly provided consistent edging yields of greater than 85%, as shown by applicant’s examples and paragraph [0149] in applicant’s specification.
However, claims 21-25 describe the composition of a pressure sensitive adhesive, and examiner could not locate any information in applicant’s specification regarding the composition of any of their examples.
Further, applicant’s specification as filed does not have numbered paragraphs, and paragraph [0149] of the PG publication of the application does not provide any information regarding the composition of the applicant’s examples. 
Applicant argues that it would not have been obvious for a person of ordinary skill in the art to create a pressure sensitive adhesive for an optical base element made from (thio)urethane- or episulfide-containing substrates.
However, Biteau teaches that his lens comprises thiourethane- or episulfide-containing components.  It is the examiner’s position given this substrate is taught by Biteau that the adhesive composition of Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani would be formulated for this substrate.  Applicant has not shown that their composition has unique aspects for these substrates. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787